DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kriston (US 20140029812 A1), hereinafter Kriston, in view of Nguyen et al. ("A clustering-based system to automate transfer function design for medical image visualization"), hereinafter Nguyen.

Regarding claim 1, Kriston teaches a method for generating transformation data for displaying a medical image (Kriston, Fig. 2, Abstract), the method comprising: 
mapping (Kriston, Paragraph 0028, atlas generator 125) image data of a first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas), the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models) being representative of the relative locations of anatomical features of a human or animal body (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI); 
obtaining a first transfer function for transforming image data (Kriston, Fig. 3, step 222, determine a transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image); and 
associating the transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas).


	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
	Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 2, the combination of Kriston in view of Nguyen teaches the method of claim 1 (Kriston, Fig. 2, Abstract), further comprising: 
mapping (Kriston, Paragraph 0028, atlas generator 125) image data of a second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models); 
obtaining a second transfer function  for transforming image data (Kriston, Paragraph 0075, the method may also include determining another transformation function by registering the first reference image with the input image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image); and 
associating the second transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at with the second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas).

Regarding claim 4, the combination of Kriston in view of Nguyen teaches the method of claim 1 (Kriston, Fig. 2, Abstract), wherein mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) comprises: 
identifying a first anatomical feature in the first medical image (Kriston, Paragraph 0018, the medical image may be processed to identify or extract an anatomical feature from the medical image. As used herein, an "anatomical feature" may include, for example, bone, soft tissue, fatty tissue, or air that is within or surrounds an anatomical structure); and 
determining a mapping function for mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) the image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first to the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) based on the identified first anatomical feature (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and its position in the first medical image (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI).

Regarding claim 5, the combination of Kriston in view of Nguyen teaches the method of claim 4 (Kriston, Fig. 2, Abstract), further comprising:
identifying a second anatomical feature in the first medical image (Kriston, Paragraph 0018, the medical image may be processed to identify or extract an anatomical feature from the medical image. As used herein, an "anatomical feature" may include, for example, bone, soft tissue, fatty tissue, or air that is within or surrounds an anatomical structure, Paragraph 004, one or more identifiable portions or sections of the first feature image which is based on the input image which means the method that was taught by Kriston also identifies a second anatomical feature in the first medical image), and 
wherein determining a mapping function for mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) the image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) to the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) is further based on the identified second anatomical feature (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and its position in the first medical image (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI).

Regarding claim 7, Kriston teaches the method of claim 1 (Kriston, Fig. 2, Abstract), wherein the visualization parameter (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode.) comprises at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module).

a method for displaying a medical image (Kriston, Fig. 2, Abstract), the method comprising: 
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220); 
identifying a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature) associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
applying the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).


	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 9, the combination of Kriston in view of Nguyen teaches the method of claim 8 (Kriston, Fig. 2, Abstract), wherein the step of identifying a transfer function (Kriston, Fig. is further based on at least one of: an indication of a medical image source; an indication of a medical image of interest; and an indication of user preference (Kriston, the GUI module 124 may request a user to identify the input images to be processed or the anatomical atlas to be loaded. In some embodiments, the GUI module 124 may also request the user to provide certain information).

Regarding claim 10, Kriston teaches a non-transitory computer readable medium (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images) comprising computer program code instructions, which when executed by at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process), perform the following steps:
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second ; 
identifying a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature) associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
applying the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it 

Regarding claim 11, the combination of Kriston in view of Nguyen teaches a system (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104) for generating transformation data for displaying a medical image comprising 
at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process), 
and a non-transitory computer program (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images) product which when executed by the at least one processor, performs the following steps: 
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220); 
identifying a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature) associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
applying the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 12, the combination of Kriston in view of Nguyen teaches the system of claim 11 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), further comprising a display device (Kriston, operator display 110) for displaying transformed image data of a medical image (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

the system of claim 12 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), further comprising: 
a server device comprising the at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process); and 
a client device comprising the display device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110), 
wherein the server device (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process) is configured to generate instructions for displaying transformed image data of medical image on a display device (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images. The set of instructions may include various commands that instruct the system controller 102 as a processing machine to perform specific operations such as the workflows, processes, and methods described herein) and to transmit the generated instructions (Kriston, Paragraph 0023, the system controller 102 is communicatively coupled to the user interface 104) for displaying the transformed image data to the client device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110), 
and wherein the client device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110) is configured to receive the generated instructions for display of the transformed image data and to use the instructions to display the transformed image data (Kriston, Paragraph 0025, the user interface 104 may include hardware, firmware, software, or a .

Regarding claim 14, Kriston teaches an apparatus (Kriston, Fig. 1) for generating transformation data for displaying a medical image, the apparatus comprising: 
an image mapping module (Kriston, Fig. 1, atlas generator 125) adapted to map (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) image data of a first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas), the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models) being representative of the relative locations of anatomical features of a human or animal body (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more ; and 
a data processing module (Kriston, Fig. 1, transformation module 122) adapted to obtain a first transfer function for transforming image data (Kriston, Fig. 3, step 222, determine a transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image) and to associate the transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas).


	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
	Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 15, Kriston teaches an apparatus (Kriston, Fig. 1) for displaying a medical image, the apparatus comprising: 
an input interface (Kriston, user interface 104) adapted to obtain transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220); 
a selection module (Kriston, Fig. 1, GUI module) adapted to identify a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature) associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
a data transformation module (Kriston, Fig. 1 registration module 123, registration module 123 that is configured to apply the transformation function) adapted to apply the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
a display device (Kriston, operator display 110) adapted to display a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kriston in view of Nguyen and in further view of Forsberg et al. ("Model-Based Transfer Functions for Efficient Visualization of Medical Image Volumes"), hereinafter Forsberg.

Regarding claim 3, the combination of Kriston in view of Nguyen teaches the method of claim 2 (Kriston, Fig. 2, Abstract).

The combination of Kriston in view of Nguyen does not expressly disclose determining a global transfer function for transforming image data of the first and second medical image based on the first and second transfer functions and associating the global transfer function with the anatomical atlas.
However, Forsberg teaches determining a global transfer function (Forsberg Section 6, the voxel-specific transfer functions combined together form a global monotonically increasing transfer function, so if the first and second transfer or transformation functions that taught by Kriston are combined it can form a global transfer function) for transforming image data of the first and second medical image (Kriston teaches receiving first and second medical images from different individuals, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual.) based on the first and second transfer functions (Kriston teaches obtaining first and second transfer or transformation functions based on the identifiable portions that was identified, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) and associating the global transfer function (Forsberg Section 6, the voxel-specific transfer functions combined together form a global monotonically increasing transfer function, so if the with the anatomical atlas (Kriston taught identifying the transfer or transformation function based on the identifiable portion which is associated with the anatomical atlas).
Forsberg is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Kriston in view of Nguyen to incorporate the teachings of Forsberg of determining a global transfer function for transforming image data of the first and second medical image based on the first and second transfer functions and associating the global transfer function with the anatomical atlas. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid new features being introduced that are disturbing to the radiologist reviewing the images in the transition regions between different transfer functions (Forsberg, Section 2.4 and Section 6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kriston in view of Nguyen and in further view of Rohrer et al. (US 20100014722 A1), hereinafter Rohrer..

Regarding claim 6, the combination of Kriston in view of Nguyen teaches the method of claim 5 (Kriston, Fig. 2, Abstract).

However Rohrer teaches wherein determining the mapping function comprises interpolating (Rohrer, Paragraph 0023 and 0024, one process for labeling a target image with an atlas is called registration. In registration, a dense transformation between the atlas and a patient image volume is computed. An example of a family of algorithms that models the transformation is based on B-Splines. The B-Splines manipulate a mesh of control points and interpolate between the grid points to obtain a dense transformation.) based on the relative locations of the first and second anatomical features (Rohrer, Fig. 1, atlas image 102, the first and second anatomical features are spine and aorta, the locations of the spine and aorta in the atlas image are filled in).
Rohrer is considered to be analogous to the claimed invention because it is in the same field of mapping anatomical atlas. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Kriston in view of Nguyen to incorporate the teachings of Rohrer wherein determining the mapping function comprises interpolating based on the relative locations of the first and second anatomical features. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the labeling of anatomical structures in the atlas image allows efficient and intuitive medical analysis (Forsberg, Paragraph 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663